Citation Nr: 1547717	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-38 469	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE
 
Entitlement to service connection for residuals of renal cancer, to include residuals of a left kidney removal.
 

REPRESENTATION
 
Appellant represented by:  Sean Kendall
 
 
ATTORNEY FOR THE BOARD
 
C. Howell, Associate Counsel
 
 
 
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1954 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  
 
The Veteran initially requested a videoconference hearing before the Board, however, the representative cancelled that request.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).   Also, a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
 
In this case, the Veteran seeks entitlement to service connection for residuals of renal cancer to include a left kidney removal.  November and December 2005 VA treatment records show that he was diagnosed with renal cancer in the left kidney, and that kidney was removed.  November 2006 VA treatment records indicate that there was no evidence of metastasis after this procedure.
 
The Veteran alleges that both are a result of his participation in testing at Edgewood Arsenal in Maryland, where he allegedly received injections, pills, and nose and mouth sprays.  See July 2013 VA Hearing Transcript.  The record reflects that he did participate in a volunteer medical research program at Edgewood Arsenal in November 1957.  See November 1957 Service Treatment Record; September 2006 VA Letter.
 
The Veteran has also alleged possible exposure to both Sarin gas and ion radiation as part of the Edgewood Arsenal medical testing.  See July 2013 VA Hearing Transcript.  In September 2013, a VA physician indicated that she could not confidently determine that the Veteran's kidney cancer was related to prior Sarin gas exposure, but she could not exclude it entirely.  
 
Under these circumstances, a remand is needed to obtain a VA examination to address whether the Veteran's residuals of renal cancer to include postoperative residuals of a left nephrectomy are etiologically related to service, to include his involvement in medical research at the Edgewood Arsenal in November 1957.  
 
There may be a relationship between the Veteran's exposures during the Edgewood Arsenal medical studies and the etiology of the claimed disabilities.  On remand, the Agency of Original Jurisdiction must contact the holder of the Edgewood Arsenal Chemical Agent Exposure Studies Database (1955-1975) and request information to identify what the Veteran was exposed to at Edgewood.
 
Finally, any outstanding, relevant treatment records should also be obtained.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Obtain all outstanding VA and private medical records relating to the etiology of any diagnosed renal cancer and left kidney removal.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
2.  Contact the holder of the Edgewood Arsenal Chemical Agent Exposure Studies Database (testing between 1955-1975) and obtain information identifying what chemicals, drugs or other substances the Veteran was exposed to as part of his participation in those studies in or around November 1957.  Associate the information obtained to the claim files.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
3.  Thereafter, schedule the Veteran for a VA examination by an oncologist to determine the nature and etiology of any residuals of renal cancer to include post operative residuals of a left kidney removal.  The oncologist  must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the oncologist must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any renal cancer or left kidney removal are etiologically related to service, including the Edgewood Arsenal medical research testing.  A complete rationale must be provided for these opinions.
 
The examining oncologist is advised that there have been a number of studies of the long-term effects of the chemical agents used in the Edgewood Arsenal medical research.  At the request of the Army, the Institute of Medicine published a three-volume series of study between 1982 and 1985 on the long-term health effects of exposure to the chemicals tested.  See Possible Long-Term Health Effects of Short-Term Exposure to Chemical Agents, Commission on Life Sciences. The National Academies Press, in three volumes: Vol. 1, "Anticholinesterases and Anticholinergics" http://www.nap.edu/catalog/740/possible-long-term-health-effects-of-short-term-exposure-to-chemical-agents; Vol. 2, "Cholinesterase Reactivators, Psychochemicals and Irritants and Vesicants;" http://www.nap.edu/catalog/9136/possible-long-term-health-effects-of-short-term-exposure-to-chemical-agents-volume-2; and Vol. 3, "Final Report: Current Health Status of Test Subjects".  See http://www.nap.edu/catalog/9984/possible-long-term-health-effects-of-short-term-exposure-to-chemical-agents-volume-3

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of this claim.  38 C.F.R. §§3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to his last known address.  The examiner must also indicate whether any notice that was sent was returned as undeliverable.

5.  Thereafter, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the actions detailed above, readjudicate the claim.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

